—Judgment unanimously affirmed. Memorandum: Defendant failed to object to his resentencing by County Court or to move to withdraw his guilty plea or vacate the judgment of conviction based upon the resentencing. Thus, defendant’s contentions concerning the resentencing are not preserved for our review (see, People v Lewis, 216 AD2d 328, Iv denied 86 NY2d 782; see also, People v Perry, 252 AD2d 990, lv denied 92 NY2d 929). In any event, we note that the court had the inherent power to correct the illegal sentence it initially imposed (see, People v Williams, 87 NY2d 1014, 1015, rearg denied 89 NY2d 861). (Appeal from Judgment of Cayuga County Court, Corning, J. — Criminal Possession Weapon, 3rd Degree.) Present — Pigott, Jr., P. J., Hayes, Scudder, Kehoe and Balio, JJ.